UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5039



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


GERMAN MILLON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00341-1)


Submitted:   April 23, 2008                   Decided:   May 2, 2008


Before WILLIAMS, Chief Judge, and NIEMEYER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Tolly A. Kennon, III, KENNON & ASSOCIATES, Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            German Millon appeals his conviction and seventy-month

sentence    imposed    after     he   pled    guilty,    pursuant      to    a   plea

agreement, to one count of conspiracy to possess with intent to

distribute    marijuana    and    cocaine,     in   violation     of    21    U.S.C.

§§ 841(a)(1), 846 (2000).         On appeal, Millon states only a single

claim of ineffective assistance of counsel.                 The Government has

moved to dismiss Millon’s appeal based upon a waiver of appellate

rights in his plea agreement.

            We deny the Government’s motion to dismiss.                      We have

reviewed Millon’s claim and conclude that it does not “conclusively

appear[]” on the record that counsel was ineffective.                         United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999) (internal

quotation    marks    omitted).       Millon    may     raise   his    ineffective

assistance claim in proceedings under 28 U.S.C. § 2255 (2000).                     We

therefore affirm Millon’s conviction and sentence.                     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                      - 2 -